Depub, J.
(dissenting). The declaration contains three counts. To the first and second counts the defendant pleaded actio non, because he says that he was never served with any process in the suits in which the judgments in the first and second counts of said declaration mentioned were obtained; that he did not appear to said suits in person or by attorney, and that he was not resident nor present within the jurisdiction of the said court in which the said judgments were rendered at any time pending the said suits, or when judgment was rendered therein.
To the third count the defendant pleaded the statute of limitations—that the cause of action in that count mentioned did not accrue at any time within sixteen years before the commencement of this suit,
*25To each of these pleas the plaintiff filed a demurrer.
The first count of the declaration is founded upon a judgment recovered by the plaintiff against the defendant in the District Court of the city and county of Philadelphia, in the State of Pennsylvania, for a certain sum, and is in the usual form of a count in debt upon a judgment of a court of record.
A judgment in personam recovered in a court of record of a sister state, when made the foundation of an action in the courts of another state, is impeachable for want of jurisdiction •of the person. A personal judgment, without jurisdiction of the person first obtained, is a nullity. D'Arcy v. Ketchum, 11 How. 165; Knowles v. The Gas Light Company, 19 Wall. 58; Pennoyer v. Neff, 95 U. S. 714; Moulin v. Insurance Company, 4 Zab. 222; Price v. Ward, 1 Dutcher 225; Mackay v. Lusher, 5 Vroom 286. This plea, in substance, is the same as the plea that was approved by this court in Price v. Ward, and Mackay v. Lusher.
The second count avers that the plaintiff recovered a judgment in the District Court of Philadelphia against one William E. Owens, for debt and damages; that the defendant in this suit entered into recognizance of special bail for stay of execution thereon; that two writs of scire facias upon the recognizance were returned nihil habet; that thereupon the plaintiff, by the consideration and judgment of the said court, and according to the practice of the said court, recovered the sum of $338.59, by the said court adjudged to her for debt, •damages and costs, whereof the said defendant was convicted, as by the record and proceedings thereof remaining in said •court more fully appears.
In this count the plaintiff declares on a judgment of the Pennsylvania court, recovered in proceedings by scire facias on recognizance. The defendant denies the validity of the j udgment as a cause of action in the courts of this state, for the reason that it was entered without service of process upon him ; without an appearance by him, either personally or by attorney, and without his residence in or presence within the jurisdiction of the court. The ground on which the defendant *26impeaches the judgment is such as is within the general rule which denies validity to judg.ments m personam recovered under like circumstances.
There is nothing in the nature of a recognizance that will take a judgment in personam upon it out of the rule that a judgment in personam without a voluntary appearance or service of process, other than constructive service, is a nullity. A recognizance is a bond of record, testifying the recognizor to owe a sum of money to some other. Dalton, ch. 186; Hutchins v. Player, O. Bridg. 302; Wood Inst. 81. Eecognizance is a bond or obligation of record. Jac. Law. Dic., tit. “ Recognizance.” A recognizance is an obligation of record, which a man enters into before some court of record or magistrate, duly authorized, with condition to do some particular act, as to appear at the assizes, to keep the peace, to pay a debt, or the like. It is, in most respects, like another bond, the difference being chiefly this, that the bond is the creation of a fresh debt, or obligation de novo; the recognizance is aii acknowledgment of a former debt upon record. 2 Bl. Com. 341; 4 Cruise Dig. 95, § 14. It is an obligation like any other contractual obligation, to be enforced by suit, which may be either in debt or by scire facias, according as a general judgment quod recuperet, or a special judgment that execution do issue, is sought. If the suit had been in debt, it is incontestable that the judgment would be a nullity.
Nor is there anything in the circumstance that the process was in scire facias, instead of a process in debt, that alters the situation. By the common law a scire facias to revive a judgment is the continuation of the former suit, but if founded upon a recognizance it is an original proceeding. 1 Saund. 71a, note; 2 Tidd 1125, 1150; Freem. Judg., §444. Mr. Foster divides the subjects to which the writ of scire facias is applicable into three classes: first, where it is necessary to continue a former suit to execution; secondly, where it is in the nature of an original action, as to have execution upon a recognizance; and, thirdly, where it is an original action, as to revoke a grant by letters patent. Fost. Sci. Fa. 15. At *27common, law the judgment on scire facias to revive a judgment was that execution do issue. Hence the proceeding was regarded as the continuation of the suit in which the original judgment was recovered. In scire facias upon a recognizance the writ does not pray a judgment quocl recuperet, and the judgment awarded is that the plaintiff have execution according to the force, form and effect of the recognizance. Arch. Forms 256, 258; State v. Stout, 6 Halst. 129. The judgment, is not to recover, but to have execution. Gee v. Fane, 1 Lev. 225, 227. In scire facias to repeal letters patent, if successfully prosecuted, the crown obtains an affirmative judgment,, that the letters patent be revocated, canceled, &c. Fost. Sci. Fa. 272. Hence the distinction on which a scire facias for execution upon a recognizance is described as in the' nature of an original action, and a scire facias to repeal letters patent, an original action. The form of the j udgment to be recovered determines the nature of the action.
Under the common law form and effect of a judgment in scire facias it would be of no consequence in this inquiry whether the suit be considered as an original action or in the nature of an original action; for the judgment awarded would be simply that execution do issue, the operation of which would necessarily be limited within the jurisdiction of the court in which the recognizance was taken, for the scire facias could not issue out of another court. No judgment quod, recuperet on which an action would lie would be the outcome of the proceedings. In Pennsylvania the common law rule has been departed from. In scire facias to revive a judgment, the common law form of judgment, that execution do issue, is not adhered to; a new judgment is given quod recuperet. Freem. Judg., § 443; Freem. Exec., § 81; Maus v. Maus, 5 Watts 315; Shaeffer v. Child, 7 Id. 84; Collingwood v. Carson, 2 Watts & S. 220. In Shaeffer v. Child, the court said that “with us a judgment on scire facias post annum et diem is quod recuperet, not, as elsewhere, an award of execution.” The record in this case discloses this departure from the common law in scire facias upon recognizances. The judgment is *28not that execution do issue, but a new judgment is given quod recuperet for a definite sum, in the common law form of a judgment in debt. In the courts of that state the writ of scire facias, as process, is diverted from its office at common law and made to take the place of process in an ordinary action of debt. In Troubat & Haley’s Practice, in the courts of Pennsylvania it is said, that the scire facias on a recognizance •of bail for stay of execution is in the nature of a new original. 2 Troub. & H. Pr. § 2042. Calling the proceeding scire facias, complaint, or in the name and style of any process known to the common law, will not detract from the force of the principle that a judgment in personam without jurisdiction •of the person is a nullity.
The extra-territorial nullity of a judgment in personam without jurisdiction over the person no longer stands exclusively on principles of international law. The fourteenth amendment to the federal constitution, as interpreted by the Supreme Court of the United States, prescribes a rule which, in other courts, is final and conclusive. As construed by that tribunal, the term “ due process of law,” in the constitutional amendment, when applied to judicial proceedings, means a course of legal proceedings according to those rules and principles Yihich have been established for the protection and enforcement of private rights, and that to give such proceedings any validity there must be a competent tribunal to pass upon the subject matter; and if that involves a determination of the personal liability of the defendant, he must be brought within its jurisdiction by service of process within the state, or by his voluntary appearance; that where the suit is in personam, substituted service by publication or otherwise, is ineffectual. ■ Pennoyer v. Neff, 95 U. S. 715, 727, 733; St. Clair v. Cox, 106 Id. 350. In Pennoyer v. Neff, Mr. Justice Field, in delivering the opinion of the court, said : “ In all the cases brought in the state and federal courts, where attempts have been made under the act of congress to give •effect in one state to personal judgments rendered in another state against non-residents, without service upon them, or *29upon substituted service by publication, or in some other form, it has been held, without an exception so far as we are aware, that such judgments were without any binding force, except as to property, or interest in property, within the state, to reach and effect which was the object of the action in which the judgment was rendered, and which property was brought under control of the court in connection with process against the person. The proceeding in such cases, though in a form of a, personal action, has been uniformly treated, where service was-not obtained, and the party did not voluntarily appear, as effectual and binding merely as a proceeding inrem,. and as-having no operation beyond the disposition of the property, or some interest therein.”
Pennoyer v. Neff has been repeatedly recognized and approved in subsequent decisions of the Supreme Court of the United States. Empire v. Darlington, 101 U. S. 87; Harkness v. Hyde, 98 Id. 476; Insurance Company v. Bangs, 103 Id. 435, 441; St. Clair v. Cox, 106 Id. 350; Pana v. Bowler, 107 Id. 529, 545; Hart v. Sanson, 110 Id. 151, 155 ; Smith v. Woolfolk, 115 Id. 143, 149; Freeman v. Alderson, 119 Id. 185, 188. The only peculiar feature in that case is the fact that it was considered that whilst federal courts sitting in a state are not foreign tribunals in their relation to the state courts, they are tribunals of a different sovereignty, and are bound to give to the judgments of the state courts only the same faith and credit which the courts of another state are bound to give to them. In Hart v. Sanson, 110 U. S. 151, 155, Mr. Justice Gray, speaking of a decree of a state court removing a cloud upon title made upon a citation by publication, said : “The courts of the state might, perhaps, feel bound to give effect to the service made as directed by its statutes. But no court deriving its authority from another government will recognize a merely constructive service as bringing the person within the jurisdiction of the court. The judgment would be allowed no force in the courts of any other state. and it is of no greater force, as against a citizen of another state, in a court of the United States, though held within the *30•state in which the judgment was rendered.” With respect to the effect of judgments in personam of the courts of one state when sued on in the courts of another state, Pennoyer v. Neff stands with every decision I have found, except Delano.v. Joplin, which will presently be referred to.
The defendant’s appearance to enter into the recognizance gave the court jurisdiction to make his contract of record and to proceed upon it in rem against the defendant’s property within its jurisdiction according to the law and practice of the court, but did not confer jurisdiction to enter a judgment in personam which was capable of having any force or effect in another jurisdiction.
Nor is the objection to the judgment in this case unsubstantial to any degree. In the suit upon the recognizance the defendant was at liberty to interpose various defences in exoneration of his liability thereon, arising from matters in pais occurring subsequent to the judgment in the original action, and triable before the court in which the judgment against him was rendered, as issues of law or fact are triable in due course of legal procedure. In this suit the judgment of record on the recognizance, if it be of any validity, is a finality, and debars the defendant from all defences which existed before the entry of judgment against him.
To sustain the demurrer to this plea as pleaded to the second count, the plaintiff’s counsel relies on Delano v. Joplin, 1 Litt. (Ky.) 117, and Cone v. Cotton, 2 Blackf. (Ind.) 82. In Delano v. Joplin, a suit was sustained on a judgment recovered in another state on saire facias against special bail upon a recognizance where the judgment was obtained by default upon two returns of nil habet. The ground of decision appears to have been that the bail was a party, or a quasi party, to the original suit, and chargeable with notice of its progress; that if summoned he is summoned to answer matters of record, and the judgment against his principal is conclusive against him, and that therefore there was no need of the same care to bring him into court to subject him to his undertaking as there is with regard to defendants in original *31actions where the matters in controversy are entirely in pais, and have never been settled and ascertained by judicial determination. This reasoning entirely ignores the fact that bail may have defence extraneous to the record, and that every person who is condemned is by a fundamental law entitled to be summoned before he is condemned, whether he has or has not a defence. Cone v. Colton has no application to this controversy. The case was decided adversely to the suit, before the question of the effect of a judgment by default in seire facias on two returns of nihil was reached.
On the other hand, in Robinson v. Ward’s Executor, 8 Johns. 86, the validity of such a judgment was denied. In that case Ward had become bail for one Miller, in the Court of Common Pleas of Addison county, in the State of Vermont, and judgment in the suit had gone against his principal. By the law of Vermont the proceeding against bail was by attachment, capias, and scire facias combined in one writ. Such a writ was issued and served by attaching certain personal property of the bail, and also published as ordered by the court, and thereupon judgment by default was ’entered. On this judgment a suit was brought in the State of New York. In deciding the Vermont judgment to be a nullity, the court said, “ that to bind a defendant by a judgment when he was never personally served or had notice of the proceedings, would be contrary to the first principles of justice, and whether the proceedings were valid and according to the course of the court ■ in the place where such judgment was obtained, would make no difference.” And after citing cases, the court continued: “The principle on which these decisions turn applies to the present case, notwithstanding Ward was sued as bail in Vermont. The proceedings against him were in the nature of a new suit, and the bail might have had a good and substantial defence to make. There is, therefore, the same reason for his having notice as in any other case.” Fenton v. Garlick, 8 Johns. 194, is a similar precedent, in which a judgment recovered in another state by default against a garnishee in attachment, on rule to show cause in the nature of a writ of seire *32facias, not served upon him within the jurisdiction of the court granting the rule, and to which he had not appeared, was adjudged a nullity, although the original process of garnishment had been personally served on him in that jurisdiction.
But it is useless to search for precedents on this head. The decisions that have been cited from the federal courts have settled the law upon principles adverse to the plaintiff’s case.
The second plea is a plea of the statute of limitations to the second count of the declaration. That count is founded upon the recognizance, which is set out in the second count, and the averments in it are substantially the same, omitting the proceedings thereon by scire facias, and of judgment thereon in the Pennsylvania court.
I agree with the Chief Justice that our statute of limitations is not a bar to such an action.
I think judgment should be entered for the defendant on the demurrer to the first plea, and for the plaintiff on the plea of the statute of limitations.